FOR PUBLICATION                                            FILED
                                                         Sep 11 2012, 9:11 am


                                                                CLERK
                                                              of the supreme court,
                                                              court of appeals and
                                                                     tax court




ATTORNEY FOR APPELLANT:                       ATTORNEYS FOR APPELLEE:

NEIL L. WEISMAN                               GREGORY F. ZOELLER
South Bend, Indiana                           Attorney General of Indiana

                                              JOSEPH Y. HO
                                              Deputy Attorney General
                                              Indianapolis, Indiana


                             IN THE
                   COURT OF APPEALS OF INDIANA

AARON YOUNG,                                  )
                                              )
      Appellant-Defendant,                    )
                                              )
             vs.                              )        No. 71A05-1111-CR-650
                                              )
STATE OF INDIANA,                             )
                                              )
      Appellee-Plaintiff.                     )


                   APPEAL FROM THE ST. JOSEPH SUPERIOR COURT
                        The Honorable John M. Marnocha, Judge
                             Cause No. 71D02-1104-FA-9


                                  September 11, 2012

                             OPINION - FOR PUBLICATION

MAY, Judge
       Aaron Young appeals his conviction of and sentence for three counts of Class A

felony child molestation. He presents two issues for our review:

       1.     Whether the State presented sufficient evidence to prove he committed Class A

              felony child molestation; and

       2.     Whether the trial court erred when it found him to be a credit restricted felon.

We affirm in part, reverse in part, and remand.

                       FACTS AND PROCEDURAL HISTORY

       Young is the father of A.Y., born October 22, 1997. Young and A.Y.’s mother

separated in 2005, and A.Y. visited Young “at least every other weekend[.]” (Tr. at 309). In

2010, when A.Y. was in seventh grade, she told two of her friends Young had been sexually

molesting her. Her friends convinced her to tell a counselor, and the counselor reported the

incidents to Child Protective Services.

       The State charged Young with two counts of Class A felony child molestation. On

October 7, 2011, a jury found Young guilty as charged. On November 9, the trial court

sentenced Young to thirty years incarcerated for each count, to be served concurrently, and

ordered him to register as a sex offender. On November 10, the trial court issued a

supplemental sentencing order that classified Young as a credit restricted felon based on

A.Y.’s age at the time of some of the crimes.

                            DISCUSSION AND DECISION

       1.     Sufficiency of the Evidence

       When reviewing sufficiency of evidence to support a conviction, we consider only the

                                              2
probative evidence and reasonable inferences supporting the trial court’s decision. Drane v.

State, 867 N.E.2d 144, 146 (Ind. 2007). It is the fact-finder’s role, and not ours, to assess

witness credibility and weigh the evidence to determine whether it is sufficient to support a

conviction. Id. To preserve this structure, when we are confronted with conflicting

evidence, we consider it most favorably to the trial court’s ruling. Id. We affirm a

conviction unless no reasonable fact-finder could find the elements of the crime proven

beyond a reasonable doubt. Id. It is therefore not necessary that the evidence overcome

every reasonable hypothesis of innocence; rather, the evidence is sufficient if an inference

reasonably may be drawn from it to support the trial court’s decision. Id. at 147.

       To prove Young committed Class A felony child molesting, the State had to prove

Young was at least twenty-one years old and performed or submitted to sexual intercourse

with a child under fourteen years of age. Ind. Code § 35-42-4-3(a). “Sexual intercourse” is

“any penetration of the female sex organ by the male sex organ.” Ind. Code § 35-41-1-26.

Young acknowledges he was over twenty-one and A.Y. was under fourteen at the time of the

offense, but he argues A.Y.’s testimony was incredibly dubious and the State did not present

evidence of penetration. We disagree.

              a.     Incredible Dubiosity

       Under the “incredible dubiosity rule” we may “impinge on the jury’s responsibility to

judge the credibility of the witness only when it has confronted ‘inherently improbable

testimony or coerced, equivocal, wholly uncorroborated testimony of incredible dubiosity.”

Rodgers v. State, 422 N.E.2d 1211, 1213 (Ind. 1981). We will reverse a conviction if the

                                             3
sole witness presents inherently improbable testimony and there is no circumstantial evidence

of the defendant’s guilt. White v. State, 706 N.E.2d 1078, 1079-80 (Ind. 1999).

       Young argues inconsistencies between A.Y.’s testimony at trial and her testimony

during a deposition make her testimony incredibly dubious. “The fact that a witness gives

trial testimony that contradicts earlier pre-trial statements does not necessarily render the trial

testimony incredibly dubious.” Murray v. State, 761 N.E.2d 406, 409 (Ind. 2002). A.Y.

testified in detail regarding multiple incidents during which Young digitally penetrated her or

forced her to engage in sexual intercourse with him. Young has not indicated, nor do we

observe, any of A.Y.’s testimony that is “inherently improbable.” As a conviction of child

molesting may rest on the uncorroborated testimony of the victim, Barger v. State, 587

N.E.2d 1304, 1308 (Ind. 1992), reh’g denied, we hold A.Y.’s testimony was not incredibly

dubious.

               b.     Sufficiency of Evidence

       Indiana courts have consistently held, and Young concedes, “the slightest penetration

is enough to support a conviction.” Dinger v. State, 540 N.E.2d 39, 40 (Ind. 1989). During

Young’s trial, A.Y. testified:

       [Prosecutor]:        Were there times when things would happen of a sexual
       nature with your dad?
       [A.Y.]:              Yes.
       [Prosecutor]:        Can you tell us what kinds of things would happen of a
       sexual nature with your dad?
       [A.Y.]               My dad would rape me and finger me.
       [Prosecutor]:        [A.Y.], when you use the word “rape,” what does that
       word mean to you?
       [A.Y.]               When he stuck his penis in my vagina.
       [Prosecutor]:        And when you say “finger” you, what do you mean?
                                             4
        [A.Y.]:                  He would put his finger on my vagina.
        [Prosecutor]:            Inside of it?
        [A.Y.]:                  Inside and out.

(Tr. at 329-30.) In his brief, Young points to portions of A.Y.’s testimony where she seemed

confused and gave inconsistent testimony, and suggests those inconsistencies prove he did

not penetrate A.Y. Young’s argument is an invitation to reweigh the evidence, which we

may not do. See Drane, 867 N.E.2d at 146 (on appeal, we will not reweigh the evidence, and

we consider only the facts most favorable to the trial court’s conclusion). The State

presented sufficient evidence Young committed Class A felony child molesting. See Smith v.

State, 779 N.E.2d 111, 116 (Ind. Ct. App. 2002) (“a conviction for child molesting will be

sustained when it is apparent from the circumstances and the victim’s limited vocabulary that

the victim described an act which involved penetration of the sex organ”), trans.denied.

        2.      Credit Restricted Felon

        Pursuant to Ind. Code § 35-31.5-2-72,1 an offender is a “credit restricted felon” if he

has been convicted of “Child molesting involving sexual intercourse or deviate sexual

conduct (IC 35-42-4-3(a)), if: (A) the offense is committed by a person at least twenty-one

(21) years of age; and (B) the victim is less than twelve (12) years of age.” A credit restricted

felon earns “one (1) day of credit time for every six (6) days the person is imprisoned for a

crime or confined awaiting trial or sentencing.” Ind. Code § 35-50-6-3.2



1
 Ind. Code § 35-31.5-2-72 was formerly located at Ind. Code § 35-41-1-5.5. It was recodified effective July 1,
2012, with the language of the statute remaining the same.
2
 Ind. Code § 35-50-6-3 sets forth the credit time structure based on class. Pursuant to Ind. Code § 35-50-6-
4(b), a credit restricted felon is eligible for credit time under Class IV.
                                                      5
          In its supplemental sentencing statement, the trial court found:

          The Court, having taken the State’s request that it find the defendant to be a
          “Credit Restricted Felon” under advisement, and the Court having the occasion
          to review the transcript of testimony at trial in this matter, the Court now finds
          that the victim was under the age of twelve (12) years at the time the acts
          alleged in Count II occurred. Accordingly, the Court finds the defendant to be
          a “Credit Restricted Felon” as that term is defined by I.C. 35-41-1-5.5.

(App. at 7.) Count II alleged:

          On or between the 1st day of January, 2009, to the 30th day of June, 2010, in St.
          Joseph County, State of Indiana, AARON YOUNG, a person twenty-one (21)
          years of age or older, to-wit: thirty to thirty-one (30-31) years of age with a
          date of birth of September 1, 1978, did perform sexual intercourse, to-wit: by
          placing his penis in the sex organ of [A.Y.], a child then under the age of
          fourteen (14) years, to-wit: eleven to twelve (11-12) years of age[.]

(Id. at 8.) Young argues the trial court erred when it determined he was a credit restricted

felon because the acts alleged in Count II did not occur prior to A.Y.’s twelfth birthday. We

agree.3

          During trial, A.Y. testified Young had sexual intercourse with her on three occasions:

    “a few weeks before my cousin’s birthday in April; and then the second time would have

been a few weeks after Independence Day; and the third time would have been after his

birthday, but before my cousin [J]’s birthday.” (Tr. at 339.) A.Y. then clarified those dates


3
  The State argues “to the extent that the trial court referenced Count II instead of Count I in its Supplemental
Sentencing order when it found A.Y. was under the age of twelve when the charged molestations occurred, it
was likely a scrivener’s error and otherwise harmless.” (Br. of Appellee at 13.) A scrivener’s error is an “error
resulting from a minor mistake or inadvertence, esp. in writing or copying something on the record, and not
from judicial reasoning or determination.” Black’s Law Dictionary 563 (7th Ed. 1999). As the designation of
Young as a credit restricted felon is particularly fact sensitive, dependant upon judicial determination, and has
a significant impact on Young’s sentence, we decline to categorize the trial court’s reference to Count II in the
Supplemental Sentencing Order as a “minor mistake.” Thus, we cannot agree with the State’s assessment of
the error.

                                                       6
occurred in “2010.” (Id. at 340.) A.Y. turned twelve years old on October 22, 2009. Based

thereon, we hold the trial court erred when it decided Young was a credit restricted felon

because the State did not present evidence he committed any actions under Count II while

A.Y. was under the age of twelve. See Ind. Code § 35-31.5-2-72 (for crimes of child

molestation and sexual deviate conduct, victim must be “less than twelve (12) years of age”).

Accordingly, we reverse the trial court’s classification of Young as a credit restricted felon

and remand for recalculation of his credit time.

                                      CONCLUSION

       We hold A.Y.’s testimony was not incredibly dubious, and the State presented

sufficient evidence to prove Young committed two counts of Class A felony child

molestation. However, the trial court erred when it declared Young to be a credit restricted

felon because the State did not prove he engaged in sexual intercourse with A.Y. when she

was less than twelve years old. Accordingly, we reverse the determination that Young is a

credit restricted felon, and remand for recalculation of Young’s credit time.

       Affirmed in part, reversed in part, and remanded.

KIRSCH, J., and NAJAM, J., concur.




                                              7